Citation Nr: 0920999	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for duodenal ulcer.

2.  Entitlement to a compensable evaluation for scars, both 
arms and forearms.

3.  Entitlement to an initial compensable evaluation for 
hepatitis C.

4.  Entitlement to a disability rating in excess of 10 
percent for tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to December 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In February 2008, the Board remanded the claims to the RO 
through the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.

The issue of entitlement to an increased rating for tinea 
pedis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's duodenal ulcer is productive of no more 
than moderate impairment, with no evidence of anemia or 
weight loss, or other impairment of health.

2.  The Veteran's scars on both arms and forearms are well-
healed without evidence of pain or instability, covers an 
area of less than 144 square inches, and causes no functional 
impairment.  

3.  Throughout the rating period on appeal, the Veteran's 
hepatitis C was productive of fatigue and malaise with 
occasional nausea and vomiting.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7305 (2008).

2.  The criteria for a compensable rating for scars on both 
arms and forearms have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.7, 4.31, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805 (2008).

3.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a 10 percent disability evaluation, but no 
more, for hepatitis C have been met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7354 
(2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) if an increase in the disability is found, the rating 
will be assigned by applying the relevant Diagnostic Codes 
(DC) based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a May 2008 letter, the RO explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  A December 2007 supplemental 
statement of the case (SSOC) explained the criteria for the 
next higher disability ratings available for  duodenal ulcer, 
tinea pedis with onychomycosis and scars of both arms and 
forearms under the applicable diagnostic codes.  The above-
referenced claims were readjudicated via a December 2008 
SSOC.  Moreover, the record shows that the appellant was 
represented by the Texas Veterans Commission throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).   Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489.

This appeal, in part, also arises from a disagreement with an 
initial rating following the grant of service connection for 
hepatitis C.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008).  That burden has not been met in this 
case with regard to the Veteran's appeal of the initial 
noncompensable evaluation assigned for hepatitis C. 

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran was notified that his claim for hepatitis 
C was awarded an initial noncompensable evaluation with an 
effective date of July 2, 2001, the date of the change in the 
law which assigned separate evaluation criteria for hepatitis 
C.  Although he was not provided pre-adjudicatory notice that 
he would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the change in the law which assigned separate evaluation 
criteria for hepatitis C as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Factual Background

Historically, by rating decision of June 1992, the Veteran 
was granted service connection for duodenal ulcer and tinea 
pedis and each disorder was assigned a 10 percent evaluation.  
By the same rating decision, the Veteran was also granted 
service connection for burn scars of both arms and forearms 
and assigned a noncompensable evaluation.  By an August 1995 
rating decision, the Veteran was granted service connection 
for hepatitis C which was included with the duodenal ulcer 
disorder and the previously assigned 10 percent evaluation 
was continued.  By a May 2001 rating decision, the disability 
rating for the duodenal ulcer with hepatitis C had been 
increased to 20 percent.  In September 2007, the RO 
determined that the Veteran's hepatitis C warranted a 
separate disability evaluation which was held to be 
noncompensable.      

In January 2002, the Veteran filed his present claims seeking 
increased disability ratings for his service-connected 
disorders.

VA outpatient treatment records dated in 2001 document the 
Veteran's complaints of abdominal pain, nausea, and 
hemoptysis which eventually improved.

The Veteran underwent a VA scars examination on August 28, 
2002.  Physical examination revealed a 3 x 1 cm scar on the 
ventral aspect of the right wrist which was ovoid in shape 
and slightly darker but even with the surrounding tissue.  It 
was minimally disfiguring.  On the left wrist, there was 
another 3 x 1 cm ovoid scar, which was slightly depressed, 
darker and somewhat rougher than the surrounding tissue.  
There were scattered small patchy scars on the left forearm 
from grease burns.  None were disfiguring.  The diagnosis was 
scars, both forearms, nondisfiguring.  

The Veteran also underwent a VA gastrointestinal examination 
in August 2002.  He reported vomiting approximately once a 
month and one episode of hematemesis two months ago.  He 
denied any melena. His current treatment was Rabeparzole 
which had greatly reduced the number of times he vomits.  
There was no evidence of circulatory disturbance after meals.  
He reported having diarrhea approximately once a week.  He 
had episodic abdominal colic and abdominal distention with 
feelings of nausea at least twice a week.  Examination 
revealed bowel sounds that were present in all four quadrants 
with no abdominal aortic, renal artery or iliac artery bruits 
present.  There was mild tenderness to palpation in left 
upper quadrant, the epigastrium and in the right upper 
quadrant.  An upper GI was negative for any active peptic 
ulcer disease.  It was noted that a recent CT scan of the 
chest did demonstrate a small hiatal hernia.

The diagnoses were peptic ulcer disease, currently in 
remission, and epigastric distress and gastrointestinal 
symptoms secondary to service-connected hepatitis C and 
nonservice-connected hiatal hernia.  The examiner felt that 
approximately 50 percent of the Veteran's symptoms come from 
each one of these two ailments.

In an August 2003 VA outpatient treatment record, it was 
noted that the Veteran continued to take Rabeprazole for his 
gastroesphageal reflux disease.
  
In an October 2004 VA outpatient treatment record, it was 
noted that the Veteran complained of nausea and tightness in 
his stomach.

The Veteran underwent a VA examination for April 2006 for his 
claims on appeal.  He reported that since his last VA 
examination in August 2002, he has been spitting up blood 
once every couple of months.  He had stopped drinking alcohol 
for almost 2 months and indicated that there were no flare-
ups of his ulcer condition since he stopped.  He was not 
currently under treatment for hepatitis C.  

With regard to his hepatitis C, the Veteran reported that he 
had four incapacitating episodes during the last 12-month 
period with a duration of two days for each incapacitating 
episode.      

With regard to his burn scars, the Veteran reported that 
since the last VA examination in August 2002, the scars on 
his hands and forearms itch on an intermittent basis.  
Examination revealed a 0.5 x 0.2 cm scar on the dorsum of the 
right wrist.  There was a 2.5 x 1.5 cm scar on the dorsum of 
the left forearm.     There was a 3 x 1.5 cm scar on the 
inner right forearm.  There was another 3 x 1 cm scar on the 
right inner forearm.  There was a 2.5 x 1 cm scar on the left 
inner forearm.  There was another 4 x 2 cm scar on the left 
inner forearm.  None of the scars were tender to palpation.  
There was no inflammation or elevation of any of the scars.  
There was no edema, skin ulceration or skin breakdown, keloid 
formation, depression, or adherence to the underlying tissue.  
There was no induration or inflexibility of the scars.  The 
scars were darker than normal. There was no underlying tissue 
loss.  There was no limitation of motion or limitation of 
function due to any of the scars.  

With regard to his duodenal ulcer, the Veteran reported 
experiencing four or more incapacitating episodes with a 
duration of 7 days.  He indicated that there were episodes of 
abdominal colic, nausea or vomiting and abdominal distention.  
He described the frequency as less than monthly with duration 
of two days.  He stated that he did experience heartburn.  He 
reported that he experienced gnawing or burning pain less 
than monthly with a duration of 2 days.  He reported 
hematemesis 2 times in the last 12 months of bright red 
blood.  Other symptoms included diarrhea, nausea and 
vomiting.  The Veteran's weight was recorded as 154.5 pounds 
which indicated a weight gain.  The examiner noted that there 
was no significant weight loss or malnutrition or signs of 
anemia.  

Following appellate review in February 2006, the Board 
determined that further VA examination for hepatitis C was 
warranted.  

The Veteran underwent a liver disorder examination in 
November 2008.  He indicated that he has not received any 
treatment for hepatitis C.  He reported that he experiences 
fatigue, malaise and anorexia and had recently lost 
approximately 10 pounds.  He denied any arthralgias.  He 
reported that he has occasional nausea and vomiting.  He did 
not have abdominal pain.  He described the symptoms as 
occurring about once a month and lasting a day or so.  He 
denied having any rashes, bleeding or swelling of the 
abdomen.  He has not had any edema in the extremities that 
would suggest chronic liver disease.  He did not require bed 
rest or treatment by a physician for the symptoms described 
above.  He has not required any medication or dietary 
changes.  Examination of the stomach revealed no distension 
or evidence of ascites.  There was no definite enlargement of 
the liver or spleen.  No masses were noted.  The diagnosis 
was hepatitis C, chronic infection with moderate symptoms.  
The examiner felt that the Veteran's liver damage was 
moderately severe in view of his chronic hepatitis C. 


Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Duodenal Ulcer

The Veteran's duodenal ulcer is currently evaluated as 20 
percent disabling under Diagnostic Code 7305.  38 C.F.R. § 
4.114, Diagnostic Code 7305 (2008).  This Diagnostic Code 
provides a 20 percent evaluation for a moderate ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for a moderately severe ulcer with less than severe symptoms, 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year. It also provides 
for a maximum 60 percent evaluation for a severe ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

Based on a review of the entire evidence of record, the Board 
is of the opinion that an increased rating is not warranted.  
No more than moderate gastrointestinal symptomatology has 
been demonstrated.  While the Veteran's current disability 
picture is complicated by his service-connected hepatitis C 
(which is separately evaluated below) as well as a 
nonserivce-connected hiatal hernia, there is no indication of 
symptomatology sufficient to satisfy the criteria for a 
higher evaluation.  The Board acknowledges that the Veteran 
has presented with complaints of diarrhea, nausea and 
vomiting, including periodic hematemesis; however, on VA 
examination in April 2006, the examiner concluded that there 
was no significant weight loss or signs of anemia.  Also, 
with regard to incapacitating episodes, the Veteran indicated 
that he experienced 4 or more incapacitating episodes 
averaging 7 days.   In order for 40 percent disability rating 
to be assigned, the evidence must show impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.  Thus, the Veteran's 
symptoms do not meet the criteria for an increased rating for 
this disability.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Scars on both Arms and Forearms

Effective August 30, 2002, during the pendency of the 
Veteran's appeal, the schedular criteria for the evaluation 
of scars was revised.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  Only the 
former criteria can be applied for the period prior to the 
effective date of the new criteria.  But both the old and new 
criteria can be applied as of that date.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Board also notes amendments were recently made to the 
rating criteria for skin, effective October 28, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  

The Veteran seeks a compensable evaluation for his service-
connected scars on both arms and forearms which are currently 
rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic 
Code 7802.  

Under the former criteria, second-degree burn scars of an 
area or areas approximating one square foot (0.1m) are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  The note to the code indicates that ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  A superficial scar which is 
poorly nourished, with repeated ulceration, is rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A superficial scar that is tender and painful on 
objective demonstration also is rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Other scars were rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Under the revised criteria effective August 30, 2002, 
Diagnostic Code 7802 is for rating scars other than the head, 
face, or neck that are superficial, that cover an area(s) of 
144 square inches (929 sq. cm) or greater; and provides for 
only a maximum 10 percent rating.  A superficial scar is one 
not associated with underlying soft tissue damage.  Such is 
also the case with Diagnostic Code 7803, for rating unstable 
superficial scars, or scars where there is frequent loss of 
covering of skin over the scar; this diagnostic code also 
authorizes only a maximum 10 percent rating.  A superficial 
scar which is painful on examination is rated a maximum 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804 (effective August 30, 2002).   Scars may continue 
to also be rated based on any limitation of function of the 
part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective August 30, 2002).

The scars have not been shown by objective evidence to be 
deep, unstable, painful, or of an area large enough to 
warrant a compensable rating.   The medical evidence 
demonstrates that the Veteran's scars on both arms and 
forearms cover an area of less than 144 square inches (929 
sq. cm).  The Veteran has several scars and the largest scar 
measured at 4 x 2 cm on the left inner forearm.   See 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2008); Diagnostic 
Code 7802 (2002).  The scars have also not been shown to be 
poorly nourished, ulcerated, or tender or painful on 
objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002).  Moreover, there is no evidence of 
record indicating that the scars have resulted in any 
functional limitation of motion.  See 38 C.F.R. § 4.118 
(Diagnostic Code 7805) (2008); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  Hence, the Board finds that a compensable 
rating is not warranted for scars on both arms and forearms 
under either the revised or former rating criteria.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal concerning this claim is denied.

Hepatitis C

The Veteran's hepatitis C is currently assigned a 
noncompensable disability evaluation pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7354.  Under that diagnostic code, a 
noncompensable disability rating is assigned for asymptomatic 
hepatitis C.  A 10 percent disability evaluation is assigned 
for intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks during the past 12 month 
period. A 20 percent disability evaluation is warranted when 
there is daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication; or, incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12 month period.  A 40 percent 
disability evaluation is contemplated for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that a 10 percent rating 
is most appropriate for the entire rating period on appeal.  
38 C.F.R. § 4.7.  The objective medical evidence of record 
indicates that the Veteran's hepatitis C causes fatigue and 
malaise with occasional nausea and vomiting with the symptoms 
occurring about once a month a lasting a day or so.  However, 
at the November 2008 VA examination, the Veteran denied 
experiencing althralgia, bed rest, medication or treatment by 
a physician for his disorder.  As such, the Veteran is 
entitled to a 10 percent rating, but no higher, for his 
hepatitis C.  The benefit of the doubt is resolved in the 
Veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.114, Diagnostic Code 7354.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a duodenal ulcer is denied.

Entitlement to a compensable rating for scars on both arms 
and forearms is denied.

An initial disability rating of 10 percent is granted for 
hepatitis C.


REMAND

The Board finds that additional development of the claim for 
an increased rating for tinea pedis with onychomycosis is 
necessary.

Current medical evidence reveals that the Veteran's service-
connected skin disorder not only affects his feet but that it 
also affects his left hand and his groin.  On VA skin 
examination in August 2002, the examiner concluded that the 
Veteran had tinea cruris, tinea pedis and tinea manis and 
that the disorders were service-connected.  An August 2002 VA 
dermatology report revealed that a KOH scraping was conducted 
and clearly showed evidence of fungal hyphae.  It was 
concluded that the KOH scraping and clinical findings 
confirmed a diagnosis of tinea manum, tinea pedis and tinea 
cruris and that the disorders were of service origin.  Given 
these opinions, the Board finds that any analysis of the 
Veteran's service-connected skin disorder should not only 
include his feet, but his left hand and feet as well.  

The VA examinations of record, however, are inadequate to 
evaluate the Veteran's skin condition.  The August 2002 VA 
skin examination report did not describe the affected areas 
by percentage.  An April 2006 VA examination report only 
addressed the Veteran's feet in evaluation of the skin 
disorder.  Therefore, an additional VA examination is 
necessary to determine the affected areas by percentage.  
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating 
that, to the extent possible, VA should schedule an 
examination for a condition that has cyclical manifestations 
during an active stage of the disease to best determine its 
severity). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatology examination to determine the 
current severity of his tinea pedis, tinea 
cruris and tinea manis.  The examiner 
should make specific findings as to 
whether any exposed areas are affected and 
the extent of any current symptomatology 
or evidence of past eruptions, i.e., the 
percent of the Veteran's entire body 
affected and the percent of any exposed 
area affected.  The claims file and a copy 
of this remand must be made available to 
the examiner for review before the 
examination.  The examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any tinea pedis, 
tinea cruris and tinea manis residuals.  A 
complete rationale for any opinions 
expressed must be provided.  

2.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


